DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2017/0209338 to Potucek et al. (Potucek hereinafter).
Regarding claim 1, Potucek teaches a method of controlling a water-circulation system (10) of a swimming pool or spa, comprising: 
receiving input settings (902) from a human to an electronic device relating to operational characteristics of the water-circulation system, the received input settings comprising (i) an operating duration (timer) of the water- circulation system, (ii) an operating speed (see paragraph 96) of a motor of a pump of the water- circulation system, (iii) absolute bounds for activation times (schedule, see paragraph 96) of the water- circulation system, (iv) absolute bounds for operating speed (speed or etc, see paragraph 96, and/or paragraph 119, “determines an acceptable range of speed setpoints for the pump”) of the motor of the pump of the water-circulation system, and (v) whether operation of the water-circulation system is to be paused during a pre-determined time period (schedule); 
using the electronic device, providing recommendations (3602, see paragraph 306: “known pool parameters (e.g. … user preferences, etc.)”) to the human relating to the water-circulation system based on the received input settings, the recommendations comprising (i) a start time for operation of the water-circulation system (paragraph 144, alternate schedules), (ii) a stop time for operation of the water-circulation system (paragraph 144, alternate schedules), and (iii) an operating speed (paragraph 135) of the motor of the pump of the water- circulation system; and 
displaying, on the electronic device, visual information responsive to the received input settings (3604), the visual information comprising (i) a projected number of turns of pool water achievable by the water-circulation system (108, retrieved based on geometry) and (ii) information as to projected efficiency (paragraph 346) of electricity usage of the water- circulation system.
With respect to the limitation of providing recommendations based on the received input settings, Potucek teaches providing recommendations for scheduling and speed in particular as cited above.  Furthermore, Potucek teaches taking “user preferences” into account.  The examiner holds that this combination of teachings anticipates the limitations of the claimed invention.  However, alternately, in view of these teachings, one of skill in the art would have found it obvious at the time of filing to take the noted user inputs into account when making suggestions so as inform the recommendations of inputs from the user and thereby avoid making undesired recommendations.
Regarding claim 2, Potucek further teaches receiving at least one input setting (902) from a human to an electronic device relating to at least one characteristic of the water-circulation system; and using the electronic device, providing at least one recommendation (e.g. paragraph 96) to the human relating to the water-circulation system based on the at least one received input setting.
Regarding claims 3 and 4, Potucek teaches a schedule, that is, start and stop times (paragraph 144).
Regarding claim 5, Potucek teaches recommending an operating speed of the pump (paragraph 96).
Regarding claim 6, Potucek teaches that at least one received input setting comprises (i) operating duration (i.e. schedule) of the water-circulation system and (ii) operating speed (at 902) of a motor of a pump of the water-circulation system and (b) the at least one recommendation comprises (i) start and stop times (paragraph 144) for8WO 2019/160894PCT/US2019/017756 operation of the water-circulation system and (ii) an operating speed (paragraph 96) of the motor of the pump of the water-circulation system.
Regarding claim 7, Potucek teaches displaying input information (paragraph 119).
Regarding claim 8, Potucek teaches displaying efficiency (paragraph 97).
Regarding claim 9, Potucek teaches absolute time bounds for activation (i.e. schedules).
Regarding claim 10, Potucek teaches pauses (i.e. schedules).
Regarding claim 11, Potucek teaches receiving revised input from the human (paragraph 96).
Regarding claim 12, inasmuch as Potucek teaches a repeatable control method including providing recommendations to a user as discussed above, he also teaches provision of revised recommendations.
Regarding claims 13 and 14, Potucek teaches clarity goals (paragraph 96).
Regarding claim 15, Potucek teaches a system (10), a water circulation system (paragraph 86), and an electronic device (4514a), including means (4560) for receiving input from and providing recommendations to a user.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potucek as applied to claims 2 and 15 above, and further in view of US PGPub 2019/0061083 to Trecapelli et al. (Trecapelli).

Regarding claims 16 and 17, Potucek does not teach a means for displaying a slider relating to a control system with a control marker along the slider and a guide marker.  Trecapelli teaches another control system user interface generally and particularly teaches that speed is controlled via a slider bar (228) with a guide mark (29) showing a recommended speed.  One of ordinary skill in the art would have appreciated that such an interface usefully and compactly displays a speed setting, limits and a recommended speed in a compact space as part of a user interface.  Therefore, it would have been obvious to one of ordinary skill in the art to use a slider bar as taught by Trecapelli in the circulation pump interface taught by Potucek in order to usefully and compactly display data and settings thereof. 
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
With respect to the argument that the cited paragraphs do not teach recommendation of values based on user inputs, the examiner disagrees.  Specifically, Potucek, at paragraph 306, specifically includes “user preferences” among the factors influencing the provision of recommendations.  At a minimum, this renders obvious the claimed recommendations, as one of ordinary skill would have looked at user inputs per Potucek in order to provide a user with as much of a desired function as possible.  Accordingly the examiner concludes that the rejection is proper in this respect.
With respect to the new claims, the examiner has provided the new reference to Trecapelli.  
In view of the above the examiner maintains that the claimed invention is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 November 2022